Prospectus June 15, 2015 (as supplementedJune 30, 2015) First Eagle Absolute Return Fund Class A FEXAX Class C FEXCX Class I FEXIX Advised by First Eagle Investment Management, LLC Neither the Securities and Exchange Commission nor the Commodity Futures Trading Commission has approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Thank you for your interest in First Eagle Funds (the Trust or Funds), managed by First Eagle Investment Management, LLC (FEIM or the Adviser). The Trust consists of eight portfolios including First Eagle Absolute Return Fund (the Fund). This prospectus contains information only about the Fund. Information about the other seven portfolios is provided in a separate prospectus. Table of Contents Summary Information about the Fund (Including Investment, Risk and Fee/Expense Information, Taxes and Financial Intermediaries) 4 More Information about the Funds Investments 18 Investment Objective and Strategies of the Fund 18 Principal Investment Risks 21 Defensive Investment Strategies 29 Disclosure of Portfolio Holdings 29 Fund Indices 30 Fund Management 31 The Adviser 31 Approval of Advisory Agreement 32 About Your Investment 33 How to Purchase Shares 33 Anti-Money Laundering Compliance 34 How Fund Share Prices Are Calculated 35 Purchases Through Dealers and Financial Intermediaries 36 Public Offering Price of ClassA Shares 37 Distribution and/or Shareholder Services Expenses 42 Bookshare Account Plan 45 Electronic Delivery 45 Where To Send Your Application 45 Minimum Account Size 46 Automatic Investment Program 46 Once You Become a Shareholder 47 Exchanging Your Shares 47 Redemption of Shares 48 Short-Term Trading Policies 50 Retirement Plans 52 Information on Dividends, Distributions and Taxes 53 Privacy Notice for Individual Shareholders 54 How to Reach First Eagle Funds 56 Financial Highlights 57 Useful Shareholder Information Back Cover First Eagle Absolute Return Fund Summary Information Investment Objective First Eagle Absolute Return Fund (the Fund) seeks long-term absolute returns. An absolute return refers to a return on investment that is evaluated on its own merits and not by reference to a benchmark or other similar relative return. By definition, an absolute return will not necessarily correlate to the returns realized by broad market indices. Fees and Expenses of the Absolute Return Fund The following information describes the fees and expenses you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you, together with certain related accounts, invest, or agree to invest in the future, at least $25,000 in the Fund. Information about these and other discounts is available from your financial professional and in the How to Purchase Shares and Public Offering Price of ClassA Shares sections on pages 38 and 42, respectively. Class A Class C Class I Shareholder Fees (fees paid directly from your investment) Maximum Sales Charge (Load) on Purchases(as a percentage of public offering price) 5.00 None None Maximum Deferred Sales Charge (Load)(as a percentage of the lesser of yourpurchase or redemption price) 1.00* 1.00 None Annual Fund Operating Expenses (expenses you pay each year as a percentage of the value of your investment) Management Fees 0.85 0.85 0.85 Distribution and/or Service (12b-1) Fees 0.25 1.00 None Other Expenses** 2.43 2.42 2.43 Acquired Fund Fees and Expenses 0.04 0.04 0.04 Total Annual Operating Expenses (%) 3.57 4.31 3.32 Fee Waiver/Expense Reimbursement -2.18 -2.17 -2.18 Total Annual Fund Operating Expenses After FeeWaiver and/or Expense Reimbursement (%)*** 1.39 2.14 1.14 * A contingent deferred sales charge of 1.00% may apply on certain redemptions of Class A shares made within 18 months following a purchase of $1,000,000 or more without an initial sales charge. 4
